PER CURIAM.
H.B., the appellant, seeks review of an order terminating her parental rights with respect to K.M., her infant child. The only issue before us is whether the trial court abused its discretion in ordering termination. As the order is supported by clear and convincing evidence, as well as a factu*1284al finding that termination is in the manifest best interest of the child, we affirm. See Kingsley v. Kingsley, 623 So.2d 780 (Fla. 5th DCA 1993), review denied, 634 So.2d 625 (Fla.1994).
AFFIRMED.
SAWAYA, PALMER, and MONACO, JJ., concur.